Order, Supreme Court, New York County (Charles E. Ramos, J.), entered July 18, 2007, which, in an action against an insurance broker seeking damages for fraud, violation of General Business Law § 349, violation of Insurance Law § 2117, and negligence, arising out of the broker’s alleged failure to disclose certain information about the life insurance policies it had procured and the issuing insurer, granted the broker’s motion to dismiss the complaint, unanimously affirmed, with costs.
The motion court correctly found that the broker is a released party within the broad but unambiguous definition of “Agent” contained in a release that settled a class action against the insurer (see Savoy Mgt. Corp. v Leviev Fulton Club, LLC, 51 AD3d 520, 520-521 [2008]), and, in the absence of other argument concerning the applicability of the release, correctly ruled that it conclusively bars all of plaintiffs’ claims (see 511 W. 232nd Owners Corp. v Jennifer Realty Co., 98 NY2d 144, 152 [2002]). As an alternative holding, we also conclude that each of plaintiffs’ causes of action is time-barred. Concur—Lippman, P.J., Tom, Williams, McGuire and Freedman, JJ.